Citation Nr: 9928082	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-10 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35, to include the issue of entitlement to an 
effective date earlier than February 13, 1996, for permanency 
of a total disability rating.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel








INTRODUCTION

The veteran had active service from September 1964 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) determination 
in June 1996 that the appellant was not eligible for 
dependents' educational assistance under 38 U.S.C. 
Chapter 35, because the veteran had not been rated 
permanently and totally disabled prior to the appellant's 
26th birthday.  In March 1999, the case was remanded to the 
RO for additional development, as well as to associate the 
claims file with the dependents' educational assistance (DEA) 
file.  


FINDINGS OF FACT

1.  By rating action dated in February 1994, the veteran was 
granted a total rating based on unemployability effective in 
September 1992; basic eligibility for Chapter 35 benefits was 
not established at that time.

2.  By rating action dated in March 1996, the veteran was 
granted a permanent and total disability rating, establishing 
basic eligibility for Chapter 35 benefits, effective in 
February 1996.

3.  The appellant, who is the daughter of the veteran, and 
was born in August 1968, reached her 26th birthday prior to 
the effective date of the permanent and total disability 
rating which established basic eligibility for Chapter 35 
benefits.



CONCLUSION OF LAW

Basic eligibility for educational assistance benefits 
pursuant to Chapter 35, Title 38, United States Code, is 
precluded by law.  38 U.S.C.A. § 3512 (West 1991); 38 C.F.R. 
§ 21.3041 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, who is a daughter of the veteran in this case, 
asserts that she should be awarded Chapter 35 educational 
assistance, because the effective date of her father's total 
rating based on unemployability was in February 1994, prior 
to her 26th birthday.  

Basic eligibility for Chapter 35 benefits may be established 
for a child of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability or 
who died while a disability so evaluated was in effect, or 
who died of a service- connected disability. 38 U.S.C.A. § 
3501(a)(1)(A) (West 1991); 38 C.F.R. § 21.3021 (1998).  
Although the veteran is currently in receipt of a permanent 
and total disability rating, ordinarily, a child's period of 
eligibility for educational assistance under Chapter 35 ends 
on her 26th birthday. 38 U.S.C.A. § 3512(a) (West 1991); 38 
C.F.R. § 21.3041(c) (1998).  In certain circumstances, an 
extension of the eligibility period may be granted, up to the 
child's 31st birthday, such as where the effective date of 
the permanent and total disability rating occurs between the 
child's 18th and 26th birthdays.  38 C.F.R. 21.3041(d)(2) 
(1998).  The appellant contends that this provision applies 
in her case.  

The appellant was born in August 1968, and reached her 26th 
birthday in August 1994.  By rating action dated in February 
1994, the veteran was granted a total rating based on 
individual unemployability; however, it was specifically 
noted that basic eligibility to benefits under Chapter 35 was 
not established, and a future examination was scheduled for 
January 1996.  In February 1996, this examination was 
conducted, and, by rating action dated in March 1996, the 
veteran was found to be permanently and totally disabled 
effective the date of that examination, and, accordingly, 
entitlement to DEA benefits for his eligible dependents was 
established effective in February 1996.  

Thus, although the veteran was found totally disabled 
effective in 1992, permanence of the total disability rating 
was not established until February 1996.  Permanence of total 
disability exists when the impairment is reasonably certain 
to continue throughout the life of the disabled person.  
38 C.F.R. § 3.340(b) (1998).  When the total disability 
rating was granted in February 1994, effective in 1992, the 
veteran had only been unemployed for approximately two years, 
and the medical evidence indicated a recent deterioration in 
his symptoms.  Consequently, as specifically noted in the 
February 1994 rating action which was sent to the veteran, 
basic eligibility for Chapter 35 benefits was not established 
at that time.  

After the February 1996 examination, the RO found that the 
veteran was permanently and totally disabled, effective in 
February 1996, after the appellant's 26th birthday.  
Consequently, while the veteran was found totally disabled 
prior to the appellant's 26th birthday, permanency of total 
disability was not established until after her 26th birthday.  
Accordingly, she is not entitled to Chapter 35 educational 
assistance.  Although we are sympathetic to the appellant's 
arguments, nevertheless, the Board is bound in its decisions 
by applicable statutes enacted by Congress, and cannot grant 
benefits which are not authorized by statute.   See 38 C.F.R. 
§ 19.5 (1998); Shields v. Brown, 8 Vet.App. 346, 351(1995).  

Thus, we are wholly without authority to disregard the 
applicable law, notwithstanding any extenuating circumstances 
or claims of fairness.  Congress did not enact any exceptions 
to the above-discussed legal provisions which would permit a 
grant of the requested benefit, and we are not free to 
disregard the law.  In this case, there is no legal basis on 
which the appellant's claim can be granted.  As the law and 
not the evidence is dispositive in this case, the appeal is 
terminated due to absence of legal merit.  See Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994).


ORDER

Basic eligibility for educational assistance under Chapter 
35, Title 38, United States Code, is denied.


		
      JEFF MARTIN
	Member, Board of Veterans' Appeals



 

